Citation Nr: 0320848	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purpose of obtaining VA dental treatment


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  

Procedural history

The veteran served on active duty from October 1968 to 
October 1972. 

In November 1999, the RO received the veteran's claim for 
service connection for a dental disorder.  In a January 2000 
rating decision, the RO denied the claim.  The veteran 
disagreed with the January 2000 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
July 2000.  

In May 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  

Issue not on appeal

The Board observes that in the January 2000 rating decision 
the RO also denied the veteran's claim of entitlement to 
service connection for a jaw disorder, described as 
temporomandibular joint (TMJ) disorder.  The veteran appealed 
that denial.  However, in his July 2000 VA Form 9, the 
veteran did not perfect an appeal as to that issue, and 
indeed specifically stated that he did not wish to pursue an 
appeal as to that issue.  



FINDINGS OF FACT

1.  The veteran does not belong to any class of veterans 
entitled to VA dental treatment.

2.  Competent medical evidence does not reveal that the 
veteran's claimed dental disorder is causally related to an 
incident of his military service.


CONCLUSION OF LAW

The veteran is not entitled to VA dental treatment by reason 
of a dental disorder incurred as a result of his active 
military service.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a dental disorder for the purpose of obtaining VA dental 
treatment.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well grounded 
claim, and superseded the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the January 2000 rating decision which forms the basis of 
this appeal, the RO denied the veteran's claim on the basis 
that it was not well grounded.  As discussed above, that 
standard was later rendered obsolete due to the enactment of 
the VCAA in November 2000.  

After notifying the veteran of the evidence needed to 
substantiate his claim, in the April 2002 and April 2003 
SSOCs, the RO denied service connection for the claimed 
dental disorder based on the substantive merits of the claim.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's May 2001 
remand, by the remand itself, by the January 2000 rating 
decision, by the June 2000 statement of the case (SOC), and 
by the August 2000, April 2002 and April 2003 SSOCs, of the 
pertinent law and regulations and of the need to submit 
additional evidence on his claim.  

More significantly, an attachment to the April 2003 SSOC 
specifically referenced the VCAA and included all pertinent 
provisions.  Both the April 2003 attachment and a July 2001 
letter from the RO informed the veteran as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  These documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. The Board notes that, even though 
the April 2003 attachment requested a response within 30 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records.  The veteran was afforded a VA examination in 
February 2002.  Upon receipt of additional private medical 
records in August 2002, the RO requested that the February 
2002 examiner again review the evidence and give his opinion 
as to the etiology of the veteran's dental disorder.  An 
addendum to the February 2002 VA examination was obtained in 
February 2003.  The veteran also submitted a private nexus 
opinion.  

The RO requested and obtained VA outpatient treatment records 
identified by the veteran.  In July 2001, the VA Medical 
Center (VAMC) in St. Cloud Minnesota responded that it had no 
dental records for the veteran.  The RO then requested 
records from VA Medical Centers in Milwaukee Wisconsin and 
Minneapolis, Minnesota.  In December 2001, the RO received a 
response from Milwaukee that they had no records for the 
veteran.  The RO notified the veteran that it had requested 
records from Minneapolis VAMC; however, the veteran responded 
that he had not been treated at Minneapolis, so there would 
be no records there.  The RO made several subsequent attempts 
to locate VA dental treatment records for the veteran, but 
determined in January 2002 that there were none.  In a June 
2002 letter, the veteran stated that he had tried to obtain 
post-service treatment records, but that the clinic had since 
closed and the records were unobtainable.  The veteran did 
not identify the name or location of the clinic.  In August 
2002, he submitted private medical records.  In June 2003, he 
submitted duplicate copies of those records.  The RO returned 
the duplicates to the veteran.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
July 2001, in response to a request for additional evidence 
from the RO, the veteran's representative responded that the 
veteran had already provided everything in his possession, 
and that he had no additional medical or military records to 
submit.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and of his options for presenting personal testimony.  
He indicated in the July 2000 VA Form 9 that he did not want 
a BVA hearing, and he never requested a hearing before the 
RO.  The veteran's representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Dental disorders

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for a 
dental disorder in November 1999.  Effective June 1999, the 
regulations pertaining to entitlement to service connection 
for dental disabilities were revised in terms of the types of 
dental disabilities for which service connection could be 
established.  Because his claim was filed after the change, 
he is entitled to the application of only the current version 
of the regulations.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC. 3-2000 (April 10, 2000).

The regulations provide, in pertinent part:

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) 
(2002).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2002).

The following principles apply to dental conditions noted at 
entry and treated during service:

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service.

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.

(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected.

(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during 
service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

38 C.F.R. § 3.381(d) (2002).

The following will not be considered service connected for 
treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.

38 C.F.R. § 3.381(e) (2002).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service. 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(f) (2002).

Eligibility for dental treatment

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected compensable dental 
disability or condition;

Class II (1)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within 90 days of discharge;

Class II (2)--those having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge;

Class II (a)--those having a service-connected non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  For the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  VAOPGCPREC 5-97.

Class II (b)--those having a service-connected non-
compensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days;

Class II (c)--those who were prisoners of war for 90 days or 
more;

Class II R (Retroactive)--any veteran who had made prior 
application for and received dental treatment from the VA for 
non-compensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service;

Class III--those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability;

Class IV--those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability;

Class V--a veteran who is participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C.;

Class VI--any veterans scheduled for admission or otherwise 
receiving care and services under Chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2002).

Analysis

In November 1999, the veteran submitted an application for VA 
compensation benefits.  In describing the disease or injury 
for which the claim was made, he stated that he was 
submitting the application so that he could obtain dental 
care from his local VA Medical Center.  His claim was 
interpreted by the RO as a claim for service-connected 
compensation for a dental disability.  However, the Board 
believes that the veteran's claim also encompasses 
entitlement to service connection for VA dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).

Initially, the Board must determine the nature of the injury 
claimed by the veteran.  The veteran contends that some of 
his teeth were filed or ground by an in-service dentist in an 
effort to correct his bite.  He further contends that this 
treatment resulted in the loss of tooth enamel, and that the 
treated teeth are now weak, excessively worn and prone to 
decay.  The veteran has not identified the specific teeth 
that he claims have been injured.  

The service medical records show several treatments described 
as occlusal adjustments.  However, the teeth involved and the 
nature of the actions taken are not described.  

The Board notes in passing that, while the service medical 
records show that several teeth were filled, the veteran's 
wisdom teeth were extracted, and a root canal was performed, 
the veteran has not claimed entitlement to service connection 
for those treatments.  Rather, the veteran has consistently 
pointed to the occlusal adjustments performed during service 
as the injury which caused his current disability, i.e., 
excessive coronal wear, weakness and propensity to decay, as 
described by a February 2002 VA examiner and an April 2000 
report of Dr. R.L.  In fact, in his July 2000 VA Form 9, the 
veteran responded to a discussion by the RO of in-service 
extraction of wisdom teeth and cavity repair by stating that 
this discussion "in no way reflects the issue, or addresses 
the cause of my dental condition."  Accordingly, the Board 
will confine its discussion to those teeth, although not 
specifically identified, that were the subject of the in-
service occlusal adjustments.  

The Board notes initially that while the occlusal adjustments 
were performed after 180 days of service, the evidence does 
not show that these adjustments were intended to correct any 
defect in the teeth themselves.  Rather, the procedure 
appears to have been performed with the intent of correcting 
the veteran's TMJ disorder.  Therefore, the Board does not 
believe that 38 C.F.R. § 3.381(d) applies.  The evidence 
indicates that the teeth subject to occlusal adjustment were 
neither filled nor extracted, but were adjusted to allow a 
more even closure of the veteran's jaw.

Eligibility for dental treatment

Before reaching the issue of entitlement to service 
connection, the Board must first determine whether the 
veteran is eligible for dental treatment for a service 
connected condition.  With respect to the classes of veterans 
enumerated above, the Board has determined that there are 
three potentially applicable classes in the veteran's case: 
Class I, those having a service-connected compensable dental 
disability or condition; Class II (2), those having a 
service-connected non-compensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service; and Class II (a), 
those having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma.  

The Board notes that the veteran's service records do not 
reflect any combat, nor was he held as a prisoner of war at 
any time.  The veteran does not contend otherwise.

The veteran stated in his VA Form 9 that the treatment he 
received in service was the equivalent of a dental trauma.  
However, the Board finds that Class II (a) does not apply in 
this case.  VA's General Counsel has determined that for the 
purpose of determining whether a veteran has Class II (a) 
eligibility for dental care, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  See VAOPGCPREC 5-97 [Holding that it would be 
anomalous to conclude that the remedy for an injury or 
disease constitutes further injury; such a definition would 
make virtually any veteran who received dental treatment 
during his or her military service eligible for VA dental 
care].  VA General Counsel opinions are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2002).

The Board also finds that Class I does not apply in this 
case, as the veteran does not have and does not purport to 
have a compensable dental disability.  As stated above, the 
veteran has always contended that he is seeking service 
connection for the purpose of obtaining dental treatment, not 
to obtain service-connected compensation, the key distinction 
between Class I and Class II.  The Board also notes that the 
veteran does not meet any of the criteria for a compensable 
evaluation under the pertinent diagnostic codes (9900-9916).  
See 38 C.F.R. § 4.150 (2002).

The veteran, as he has pointed out numerous times in the 
record, is seeking service connection for excessive wear and 
weakness of his teeth.  38 C.F.R. § 3.381 provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected for the purpose of establishing 
eligibility for outpatient dental treatment.  Wear and 
weakness of the teeth are not mentioned.  Accordingly, the 
veteran is not eligible under Class I.

Finally, the Board will address eligibility under Class II 
(2), for those veterans having a service-connected non-
compensable dental condition or disability shown to have been 
in existence at the time of discharge or release from active 
service and providing a one-time correction of the service-
connected dental condition if the veteran had the required 
days of service and made application for treatment within one 
year of discharge.  

The Board initially observes that Class II(2) requires 
discharge from active service before October 1, 1981, which 
is satisfied in this case.  The veteran left service in 
October 1972. 

Further, the Board notes that the veteran did not make 
application for treatment until November 1999, more than 25 
years after discharge.  However, 38 U.S.C.A. § 1712 (b)(2) 
provides that a veteran who is to be released from service 
shall be given a written explanation of the eligibility 
requirements for VA outpatient dental treatment.  The 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign.  If 
there is no certification of record, the time limit is not 
considered to have begun.  See Mays, 5 Vet. App. at 306.  
Such a document does not appear in the veteran's service 
medical records.

The Board notes that while the occlusal adjustments are shown 
in the service medical records to have been in existence at 
the time of discharge from active service, the current 
disability, i.e., excessively worn and weakened teeth, is not 
shown to have been in existence at that time.   The Board 
believes that the fact that the current disability was not in 
existence at the time of discharge disqualifies the veteran 
under this class.  

In short, the veteran does not qualify for dental treatment 
under any class described in the regulations.

Service connection

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore assume for the sake of argument that 
the veteran is eligible for dental treatment (although as 
discussed above the Board does not believe that such is in 
fact the case.)  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The first element is arguably met based on the April 2000 
finding of Dr. R.L. that the veteran's teeth have been 
weakened and are more apt to decay as well as the February 
2002 VA examiner's diagnosis of occlusal wear. 

With respect to the second element, an injury in service, 
while the veteran's service medical records do not show the 
nature of the occlusal adjustments, or the teeth involved, it 
is clear that a dental procedure was performed on several 
occasions.  Although as discussed above such in-service 
dental treatment may not be considered to be trauma for the 
purpose establishing Class II(a )eligibility, see VAOPGCPREC 
5-97, it at least arguably may be considered to be in-service 
injury.
Accordingly, to that extent, the second Hickson element is 
conceded.  

The ultimate determination as to whether service connection 
is warranted turns on whether the medical evidence, on 
balance, shows a relationship or nexus between the in-service 
occlusive adjustments and the current weakness and wear.  

Evidence in the veteran's favor includes an opinion of his 
private dentist, Dr. R.L., in April 2000.  Dr. R.L. stated 
that the veteran related a history of dental problems which 
resulted from extensive occlusal adjustments done in the 
military.  Dr. R.L. stated that these adjustments have 
weakened the teeth, making them more apt to decay; and 
therefore, he believes it is necessary to place crowns on the 
teeth to functionally restore the dentition.  

In February 2002, a VA examination of the veteran was 
completed and the examiner was asked to review the medical 
records and give his opinion as to whether there was any 
relationship between the veteran's current dental disability 
and the procedures performed in service.  The examiner stated 
that he scoured the records from the time of service and 
determined that it was apparent that the veteran had occlusal 
adjustment treatment as part of his therapy for 
temporomandibular disorder.  However, the examining VA 
dentist could not with any degree of medical certainty 
ascribe the dental wear to the occlusal adjustments 
accomplished while the veteran was in the service.  The 
examiner stated that, if he could examine records immediately 
after service, he could perhaps ascertain if there were 
concerns with wear.  Otherwise, the examiner felt that the 
wear was part of the functional use of the teeth and not from 
iatrogenic causes.  

Subsequent to the February 2002 examination, the veteran 
submitted private dental records from the period after 
service.  The RO again sent the claims folder to the same VA 
examiner and asked him to review the new evidence in light of 
his previous opinion.  The examiner prepared an addendum in 
February 2003.  He noted that the records from July 1972 
showed a heavily restored dentition.  In review of the dental 
records, he found no evidence of dental concerns on the part 
of the veteran's dentist in regard to coronal tooth structure 
loss or temporomandibular disorder.  He stated that he 
scoured the records in search of references to the 
possibility that the teeth were overly adjusted in service, 
but he could find no evidence that would lead him to conclude 
that the occlusal adjustments caused the severe loss of 
coronal tooth structure currently diagnosed.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993). 

Because of the extensive review of the veteran's medical 
records and history that was performed in conjunction with 
the February 2002 and February 2003 examination and opinion, 
the Board places greater weight of probative value on that 
examiner's opinion than on the rather cursory statement 
submitted by Dr. .R.L.  There is no indication from his 
statement that Dr. R.L. reviewed any of the veteran's medical 
records or history.  Indeed, his only discussion of the 
veteran's service history was attributed to the veteran's 
statement to him.  Because Dr. R.L.'s opinion appears to be 
based on a recitation of the veteran's statements, the Board 
accords it little weight of probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  While 
the veteran specifically stated in June 2002 that Dr. R.L. 
was provided with a copy of his service dental records, a 
review of these records is not reflected in Dr. R.L.'s 
opinion.  

Further, Dr. R.L.'s opinion is conclusory in nature.  His 
opinion is stated without discussion of his reasoning or the 
medical basis on which he relied.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support a claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).

The veteran has pointed to aspects of the VA examiner's 
opinions that he finds problematic.  In his June 2002 
statement, the veteran contended that the VA examiner did not 
offer an opinion on the question whether the occlusal 
adjustments caused his current excessive wear, and that the 
opinion discussed wear of restorative materials rather than 
the surface of his teeth.  However, the same examiner's 
February 2003 opinion specifically states, "I can find no 
direct evidence that would lead me to conclude that the 
occlusal adjustments have caused the severe loss of coronal 
tooth structure that would require the full mouth 
reconstruction that has been proposed" by Dr. R.L.  The 
Board finds that the VA examiner's opinion directly addresses 
the pertinent issue, it is based on a thorough review of the 
evidence and it is supported by a discussion of the evidence 
and medical principles involved.  

The Board has also considered the veteran's statements in 
support of a relationship between his current dental disorder 
and the procedure conducted in service.  As he noted in June 
2002, he may observe that he has a severe dental problem. 
However, it is now well established that although he is 
competent to report on his symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) ; see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, with respect 
to establishing a medical nexus, the veteran's statements are 
afforded no weight of probative value.

In short, the Board concludes that evidence against the 
establishment of a medical nexus between in-service dental 
treatment and the veteran's current dental condition 
preponderates.  That is, the Board gives greater weight of 
probative value to the opinions of the VA dentist in February 
2002 and February 2003 than it does on the opinion of Dr. 
R.L..  The veteran's claim of entitlement to service 
connection fails on that basis. 

Conclusion

Because the veteran does not qualify under any class of 
veterans entitled to VA dental treatment, and the elements 
required for service connection have not been met, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
dental disorder for the purpose of obtaining VA dental 
treatment.  The claim is therefore denied.


ORDER

Service connection for a dental disorder for the purpose of 
obtaining VA dental treatment is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

